DETAILED ACTION
The instant action is in response to application 29 May 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The double patenting rejection has been sustained.  Per applicant’s request, it shall not be treated until all other matters have been addressed.
Applicant’s remarks on the merits have been considered but are not persuasive. Applicant argues that “Chen does not disclose reference signal circuitry configured to provide a first energy storage element charging signal to charge or discharge a first energy storage element”.  Examiner respectfully disagrees.  The applicant is taking a narrow view which the examiner cannot per MPEP §2111.  Judging by applicant’s remarks, applicant appears to argue that the claim language suggests that Vsen1 is fed back into the control system for the first channel.  However, the claimed language “reference signal circuitry configured to provide a first energy storage element charging signal to charge or discharge a first energy storage element” is much broader than what the applicant argues.  As applicant pointed out, Chen does current balancing.  Also note, that Chen repeatedly refers to parallel converter channels throughout his specification.  The parallel means that the converters are tied to the same input and output, and are splitting the current across all the channels.  Also, recall that the total current into a system must equal the total current out of the system in a stable steady state.  Since the converters are in parallel any change in current to one of the channels must change the total current input to others.  By means of a simple example, take an ideal 10V, 10W supply.  The ideal supply can generate 10V at 1 A. Assuming 4 channels each conducting .25A, if one channel starts conducting .2 A (e.g. it’s in a hotter area than the other channels), the other channels must account for the extra 0.05A.   As such, the rejection is sustained.  
Double Patenting
The double patenting rejection claim matching and judicial policy can be seen in a prior action.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2003/0214354).
As to claim 1, Chen discloses a voltage regulator, comprising: reference signal circuitry (217) configured to: provide a first energy storage element  charging signal (Vsen1) to charge or discharge a first energy storage element (209), wherein the first energy storage element is configured to contribute to an analog output signal (Vout) in response to being discharged, and compare the analog output signal to a reference input signal (Vref) to provide an error correction signal (output 230); and at least one regulator signal circuitry configured to: provide a second energy storage element charging signal (Vsen4) to charge or discharge a second energy storage element (212), wherein the second energy storage element is configured to contribute to the analog output signal in response to being discharged; compare (226) the first energy storage element charging signal to the second energy storage element charging signal to quantify a mismatch between the reference signal circuitry and the at least one regulator signal 
As to claim 2, Chen discloses wherein the reference signal circuitry is configured to provide the first energy storage element charging signal at a first logical level to discharge the first energy storage element or at a second logical level to charge the first energy storage element (the PWM comparator only has 2 output levels, one charges and one discharges the comparator).
As to claim 5, Chen discloses wherein the at least one regulator signal circuitry is configured to: compare the first energy storage element charging signal to the second energy storage element charging signal to provide a second error correction signal (Output G4), and combine the error correction signal and the second error correction signal to adjust the error correction signal to compensate for the mismatch.
As to claim 6, Chen discloses wherein the at least one regulator signal circuitry is configured to provide the second energy storage element charging signal at a first logical level to discharge the second energy storage element or at a second logical level to charge the second energy storage element (the PWM comparator only has 2 output levels, one charges and one discharges the comparator).
As to claim 7, Chen discloses wherein the at least one regulator signal circuitry is configured to: compare the first energy storage element charging signal to the second energy storage element charging signal to provide a second error correction signal (Output G4), and combine the error correction signal and the second error correction signal to adjust the error correction signal to compensate for the mismatch.

    PNG
    media_image1.png
    696
    775
    media_image1.png
    Greyscale

	As to claim 8, Chen discloses a voltage regulator, comprising: global error circuitry configured to provide an error correction signal; reference channel circuitry configured to provide a first energy storage element charging signal to charge or discharge a first energy storage element based on the error correction signal; a plurality of regulator channel circuitry configured to provide a plurality of energy storage element charging signals to charge or discharge a plurality of energy storage elements; a plurality of local channel error circuitry configured to compare the first energy storage element charging signal to corresponding energy storage element charging signals from among the plurality of energy storage element charging signals to quantify corresponding mismatches from among a plurality of mismatches; a plurality 
	As to claim 9, Chen discloses wherein the reference channel circuitry is configured to provide the first energy storage element charging signal at a first logical level to discharge the first energy storage element or at a second logical level to charge the first energy storage element (the PWM comparator only has 2 output levels, one charges and one discharges the comparator)..
	As to claim 11. Chen discloses wherein the plurality of regulator channel circuitry is configured to: compare the first energy storage element charging signal to corresponding second energy storage element charging signals from among the plurality of energy storage element charging signals to provide a plurality of error correction signals, and combine the error correction signal and corresponding second error correction signals (output of gain stages g2-g4) from among the plurality of error correction signals to adjust the error correction signal (221, 202, 223, 203, 225, 204) to compensate for the corresponding mismatches.
	 

    PNG
    media_image2.png
    696
    767
    media_image2.png
    Greyscale

As to claim 12 Chen discloses wherein the plurality of regulator channel circuitry is configured to provide the corresponding second error correction signals at a first logical level to discharge corresponding energy storage elements from among the plurality of energy storage elements or at a second logical level to charge the corresponding energy storage elements (the PWM comparator only has 2 output levels, one charges and one discharges the comparator)
As to claim 13, Chen discloses wherein the plurality of local channel error circuitry is configured to: compare the first energy storage element charging signal to the corresponding second error correction signals to provide a plurality of error correction signals, and wherein the 
As to claim 14, Chen discloses a method for operating a voltage regulator, the method comprising: providing, by first circuitry and second circuitry, a plurality of energy storage element charging signals to charge or discharge a plurality of energy storage elements to provide an analog output signal; comparing, by the first circuitry, the analog output signal to a reference input signal to provide an error correction signal; comparing, by the second circuitry, the error correction signal to corresponding energy storage element charging signals from among the plurality of energy storage element charging signals to quantify corresponding mismatches from among a plurality of mismatches between the first circuitry and the second circuitry; and adjusting, by the second circuitry, the error correction signal to compensate for the corresponding mismatches (See rejection of claim 1, the apparatus reads on the method).
As to claim 15, Chen discloses wherein the providing comprises: providing, by the first circuitry, a first energy storage element charging signal from among a plurality of energy storage element charging signals at a first logical level to discharge a first energy storage element from among the plurality of energy storage elements or at a second logical level to charge the first energy storage element (See rejection of claim 2, the apparatus reads on the method).
As to claim 18, Chen discloses wherein the comparing, by the second circuitry, the error correction signal comprises: comparing, by the second circuitry, the error correction signal to the corresponding energy storage element charging signals to provide a plurality of error correction signals, and further comprising: combining, by the second circuitry, the error correction signal and corresponding error correction signals from among the plurality of error correction signals to adjust the error correction signal to compensate for the corresponding mismatches (See rejection of claim 5, the apparatus reads on the method).

As to claim 20, Chen discloses wherein the comparing, by the second circuitry, the error correction signal comprises: comparing, by the second circuitry, the first energy storage element charging signal to the corresponding energy storage element charging signals to provide a plurality of correction signals, and further comprising: combining, by the second circuitry, the error correction signal and the corresponding correction signals from among the plurality of correction signals to adjust the error correction signal to compensate for the corresponding mismatches (See rejection of claim 7, the apparatus reads on the method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354).
As to claim 3, Chen does not explicitly disclose wherein the reference signal circuitry is configured to provide the first energy storage element charging signal at the first logical level based upon a switch clocking signal being greater than the error correction signal or at the second logical level based upon the switch clocking signal being less than the error correction signal.

As to claim 10, Chen does not explicitly disclose wherein the reference channel circuitry is configured to provide the first energy storage element charging signal at the first logical level based upon a switch clocking signal being greater than the error correction signal or at the second logical level based upon the switch clocking signal being less than the error correction signal.
However, the switching clock signal and the error correction signal are the only two inputs into the PWM comparator.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  The motivation for triggering the error high would be to use N-type switches.  The motivation for triggering the error low would be to use P-type switches.  The advantages and disadvantages of each case are well known and are therefore within ordinary skill of the art.
As to claim 16, Chen does not explicitly disclose wherein the providing the first energy storage element charging signal at the first logical level comprises: providing, by the first circuitry, the first energy storage element charging signal at the first logical level based upon a first switch clocking signal from among a plurality of switch clocking signals being greater than the error correction signal or at the second logical level based upon the first switch clocking signal being less than the error correction signal.
.
Allowable Subject Matter
Claims 4, 17 would be allowable if rewritten to overcome the rejection(s) to include all of the limitations of the base claim and any intervening claims and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was placed on the record.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “wherein the reference signal circuitry is configured to: combine the error correction signal and a reference pathway error signal to provide a reference pathway regulation signal (output of PWM comparator), and provide the first energy storage element charging signal based upon the reference pathway regulation signal, wherein the reference pathway error signal comprises a voltage at an average value (this occurs when” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 17, the prior art fails to disclose “combining, by the first circuitry, the error correction signal and a reference pathway error signal to provide a reference pathway regulation signal, wherein the providing comprises: providing, by the first circuitry, a first energy storage element charging signal from among the plurality of energy storage element charging signals based upon the reference pathway regulation signal, and wherein the reference pathway error signal comprises a voltage at an average value of the switch clocking signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839